Citation Nr: 1605187	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1954 to September 1973.  He died in October 2009.  The appellant is his widow.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in April 2012, at which time it was remanded to obtain a medical opinion.  It was then returned to the Board in August 2014, at which time entitlement to service connection for the cause of the Veteran's death was denied.  The appellant appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in September 2015, the parties agreed to vacate the August 2014 Board decision, and remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please see the Board's August 2014 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.
 
Rather, the parties agreed that the April 2014 VA examiner's opinion was inadequate because the examiner did not address whether the Veteran's service-connected arteriosclerotic heart disease rendered him "materially less capable of resisting the effects of other diseases or injury primarily causing death," pursuant to the standard set forth in 38 C.F.R. § 3.312(c)(3).  Accordingly, pursuant to the September 2015 joint motion, a remand is necessary to obtain an adequate VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the same examiner who provided the April 2014 opinion to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's service-connected arteriosclerotic heart disease rendered him materially less capable of resisting the effects of the ischemic dementia due to cerebral vascular disease that led to his death.

If that examiner is unavailable, an opinion should be obtained from a qualified medical examiner.  The examiner is requested to review all pertinent records associated with the claims file.
 
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
2.  Then, readjudicate the claim on appeal.  If not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

